Case 1:19-cv-04355-VM-GWG Document 940 Filed 07/21/21 Page 1 of 9



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------X
 UNITED STATES SECURITIES AND       :                   7/
                                                         /21/2
                                                            / 1
                                                        7/21/21
 EXCHANGE COMMISSION,               :
                                    :
                Plaintiff,          :
                                    :    19 Civ. 4355 (VM)
      - against -                   :
                                    :
 COLLECTOR’S COFFEE INC., et al.,   :    DECISION AND ORDER
                                    :
                Defendants.         :
 -----------------------------------X
 VICTOR MARRERO, United States District Judge.

      In May 2019, the United States Securities and Exchange

 Commission   (“SEC”)    brought    civil    fraud   charges   against

 Mykalai Kontilai (“Kontilai”) and Collectors Coffee, Inc.

 (“CCI,” and collectively with Kontilai, “Defendants”). The

 matter was referred to Magistrate Judge Gabriel Gorenstein to

 oversee   general    pretrial     issues,   including    scheduling,

 discovery, nondispositive pretrial motions, and settlement.

 (See Dkt. No. 51.)

      On June 26, 2020, Defendants filed a motion to “dismiss,

 strike portions of, and enter judgment on the pleadings” of

 the Amended Complaint. (See “Motion,” Dkt. No. 416.) On May

 17, 2021, Magistrate Judge Gorenstein submitted a Report and

 Recommendation recommending the Court deny the Motion. (See

 “R&R,” Dkt. No. 918.) On May 24 and June 1, 2021, the Court

 received Defendants’ short-form, (Dkt. No. 922.), and long-

 form, (“Objections,” Dkt. No. 926), objections to Magistrate

                                   1
Case 1:19-cv-04355-VM-GWG Document 940 Filed 07/21/21 Page 2 of 9



 Judge Gorenstein’s R&R. The SEC opposed the Objections on

 June 15, 2021. (See “Opposition,” Dkt. No. 930.)

                            I.     BACKGROUND

      Defendants object only to Magistrate Judge Gorenstein’s

 R&R as it relates to the SEC’s claim for impermissible

 impeding in violation of Rule 21F-17 of the Exchange Act

 (“Rule 21F-17”). Rule 21F-17 prohibits any “person” from

 taking “any action to impede an individual from communicating

 directly     with   the   Commission   staff      about    a     possible

 securities law violation, including enforcing, or threatening

 to enforce, a confidentiality agreement . . . with respect to

 such communications.” See 17 C.F.R. § 240.21F-17(a).

      In their original Motion, Defendants argued that the

 SEC’s Rule 21F-17 claim should be dismissed as “barred by the

 litigation    privilege”    and   outside   the    SEC’s       rulemaking

 authority. (See Motion at 3, 9.) Magistrate Judge Gorenstein

 rejected both of these arguments, finding that no litigation

 privilege had ever been applied to bar a federal cause of

 action, nor did Defendants’ Rule 21F-17 arguments address the

 salient points regarding the SEC’s rulemaking authority. (R&R

 at 9-11).

      Defendants now object to Magistrate Judge Gorenstein’s

 R&R on two points. First, Defendants again argue that in

 promulgating Rule 21F-17, the SEC exceeded its statutory

                                   2
Case 1:19-cv-04355-VM-GWG Document 940 Filed 07/21/21 Page 3 of 9



 authority. (Objections at 3-5.) Second, Defendants argue that

 Rule 21F-17 violates the First Amendment of the United States

 Constitution. (Id. at 13-14.)

                         II.   STANDARD OF REVIEW

      A district court evaluating a Magistrate Judge’s report

 may adopt those portions of the report to which no “specific,

 written objection” is made, as long as the factual and legal

 bases supporting the findings and conclusions set forth in

 those sections are not clearly erroneous. See Fed. R. Civ. P.

 72(b); Thomas v. Arn, 474 U.S. 140, 149 (1985); Greene v. WCI

 Holdings Corp., 956 F. Supp. 509, 513 (S.D.N.Y. 1997). “Where

 a   party   makes   a    ‘specific    written   objection’   within

 ‘[fourteen] days after being served with a copy of the

 [Magistrate Judge’s] recommended disposition,’ however, the

 district court is required to make a de novo determination

 regarding those parts of the report.” Cespedes v. Coughlin,

 956 F. Supp. 454, 463 (S.D.N.Y. 1997) (quoting United States

 v. Raddatz, 447 U.S. 667, 676 (1980)). A district court may

 accept, reject, or modify, in whole or in part, the findings

 and recommendations of the Magistrate Judge. See DeLuca v.




                                   3
Case 1:19-cv-04355-VM-GWG Document 940 Filed 07/21/21 Page 4 of 9



 Lord, 858 F. Supp. 1330, 1345 (S.D.N.Y. 1994); Walker v. Hood,

 679 F. Supp. 372, 374 (S.D.N.Y. 1988).

                            III. DISCUSSION

      At the outset, the Court notes that Defendants have not

 objected to Magistrate Judge Gorenstein’s analysis in the

 R&R. Magistrate Judge Gorenstein did not expressly reach the

 question of the SEC’s rulemaking authority because he found

 that Defendants’ Motion did not present any coherent argument

 on this issue. (See R&R at 10-12.) Further, Magistrate Judge

 Gorenstein   did   not   address       Defendants’   First   Amendment

 arguments because they were included only in Defendants’

 reply brief and therefore waived. (See id. at 11 n.3.) Upon

 a de novo review of the procedural history and initial Motion,

 the Court is satisfied that Magistrate Judge Gorenstein’s

 analysis of these points was sound, and these arguments need

 not have been considered.

      Because Defendants now bring arguments that Magistrate

 Judge Gorenstein did not, and need not, consider, the Court

 could deny the objections and adopt the R&R in full as

 constituting the Court’s decision on this basis alone. See

 Abu-Nassar v. Elders Futures, Inc., No. 88 Civ. 7906, 1994 WL




                                    4
Case 1:19-cv-04355-VM-GWG Document 940 Filed 07/21/21 Page 5 of 9



 445638, at *4 n.2 (S.D.N.Y. Aug. 17, 1994). Nonetheless, the

 Court will briefly address both of Defendants’ arguments.

 A.   THE SEC’S RULEMAKING AUTHORITY

      Defendants argue that Rule 21F-17 exceeded the SEC’s

 rulemaking    authority      because       Rule   21F-17    applies       to   any

 “person,” while Section 21F of Exchange Act applies only to

 whistleblower-employees.        Defendants        argue     that    the    SEC’s

 claim as applied against them should therefore be dismissed

 because   Defendants      were     not       in    an      employer-employee

 relationship with those individuals whom the SEC claims were

 impeded   (that   is,   investor-victims).           The     SEC    argues      in

 opposition that Section 21F is not limited to protecting

 whistleblowers in the employee-employer relationship, and as

 such, Rule 21F-17’s application to any “person” is a proper

 exercise of its rulemaking authority.

      The Court agrees with the SEC. Section 21F broadly

 defines “Whistleblower” as “any individual who provides . .

 . information relating to a violation of the securities laws

 to the [SEC].” See 15 U.S.C. § 78u-6(a)(6). “The Congressional

 purpose underlying Section 21F of the Exchange Act is to

 encourage whistleblowers to report possible violations of the

 securities     laws     by     providing          financial        incentives,

 prohibiting    employment-related           retaliation,      and   providing

 various confidentiality guarantees.” Implementation of the

                                        5
Case 1:19-cv-04355-VM-GWG Document 940 Filed 07/21/21 Page 6 of 9



 Whistleblower        Provisions   of       Sec.   21F    of    the   Securities

 Exchange Act of 1934, Exchange Act Release No. 64545, 2011 WL

 2045838, at *90 (May 25, 2011) (the “Adopting Release”). In

 consideration of this underlying purpose, Section 21F grants

 the    SEC   rulemaking    authority        to    “issue      such   rules   and

 regulations as may be necessary or appropriate to implement

 the provisions of this section consistent with the purposes

 of this section.” 15 U.S.C. § 78u-6(j). From this statutory

 background, the SEC promulgated Rule 21F-17 because “efforts

 to     impede   an     individual’s        direct       communications       with

 Commission staff about a possible securities law violation

 would conflict with the statutory purpose of encouraging

 individuals to report to the Commission.” Adopting Release at

 *92.

        The Court concludes that Rule 21F-17 falls squarely

 within the SEC’s statutory authority to issue “necessary and

 appropriate” regulations to implement Section 21F of the

 Exchange Act. The statutory definition of “Whistleblower”

 refers to “any individual” and is not limited to those persons

 in    an   employee-employer      relationship.          And    while   certain

 portions of Section 21F provide anti-retaliation protections

 specific to those whistleblowers who are employees, nothing

 in the statute’s text nor the supporting documents indicates

 that Congress intended to protect only those whistleblowers

                                        6
Case 1:19-cv-04355-VM-GWG Document 940 Filed 07/21/21 Page 7 of 9



 who are employees. Instead, as the SEC persuasively points

 out, the statute allows eligibility for whistleblower status,

 and the various incentives and protections that come with

 that     status,       to   extend    beyond         the     employer-employee

 relationship. (See Opposition at 10.) Thus, Rule 21F-17’s

 application to “all persons” is consistent with the statutory

 definition of Whistleblower as “any individual.”

         Given   that    the   Court   finds         the     statutory      language

 defining whistleblower to be clear, and that the SEC’s use of

 its    rulemaking      authority     is       consistent      with    that     clear

 language, the Court need not engage in a Chevron analysis of

 whether       the   SEC’s     interpretation          of     the     statute     was

 reasonable. See Chevron USA, Inc. v. Nat. Res. Def. Council

 Inc., 467 U.S. 837, 842-43 (1984); Food & Drug Admin. v. Brown

 &    Williamson     Tobacco    Corp.,         529   U.S.     120,    132   (2000).

 Accordingly, the Court denies Defendants’ Objections on this

 point, and is satisfied that Rule 21f-17 constitutes a proper

 use of the SEC’s rulemaking authority.

 B.      THE FIRST AMENDMENT

         Next, Defendants argue that Rule 21F-17 violates the

 First Amendment because it prevents parties from filing a

 lawsuit to enforce a contractual confidentiality provision.

 (See Objections at 13-14.) But Defendants ignore that these

 types    of     contractual     provisions          would    be     illegal,    and

                                           7
Case 1:19-cv-04355-VM-GWG Document 940 Filed 07/21/21 Page 8 of 9



 therefore unenforceable. See, e.g., United States v. Bonanno

 Organized Crime Family of La Cosa Nostra, 879 F.2d 20, 28 (2d

 Cir.   1989).    As    Magistrate   Judge     Gorenstein   noted,     “the

 enforceability of a settlement agreement would have to give

 way to a valid law or regulation forbidding a particular

 provision of a settlement agreement.” (See R&R at 12.) The

 Court is persuaded that no First Amendment right is abridged

 when a party allegedly violates Rule 21F-17 by seeking to

 enforce an illegal, and therefore unenforceable, contractual

 provision in court.

 C.     PORTIONS OF THE R&R WITH NO SPECIFIC OBJECTIONS

        As   to   the    remaining   portions    of    Magistrate    Judge

 Gorenstein’s R&R unobjected to, having conducted a review of

 the full record, including, among other things, the R&R and

 applicable legal authorities, the Court concludes that the

 factual     findings,    reasoning,     and   legal   support   for   the

 recommendations made by Magistrate Judge Gorenstein in the

 R&R are not clearly erroneous or contrary to law. The Court

 will therefore, substantially for the reasons set forth in




                                     8
Case 1:19-cv-04355-VM-GWG Document 940 Filed 07/21/21 Page 9 of 9



 the R&R, adopt Magistrate Judge Gorenstein’s recommendations

 as to those matters as the Court’s decision.

                               IV.       ORDER

      For the reasons stated above, it is hereby

      ORDERED that, substantially for the reasons set forth in

 the Report and Recommendation of Magistrate Judge Gabriel

 Gorenstein (“R&R,” Dkt. No. 918), the Court adopts the R&R in

 its entirety as the Court’s decision on this matter, and it

 is further

      ORDERED that Defendants’ objections to the R&R (Dkt.

 Nos. 922, 926) are DENIED.


 SO ORDERED.

 Dated: New York, New York
        21 July 2021




                                     9
